Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Henneman on 6/15/22.
The application has been amended as follows: 
In claim 57 (currently amended):
Line 6, --first-- has been inserted after “defined by a”; 
Line 7, -- a second basin adjacent said first basin, said second basin defined by a second portion of said rigid body, said second basin including a bottom,--  has been inserted after “bottom,”;
Line 8, “an opening” has been amended to –a first opening--;
Line 8, “said first basin, said” has been amended to –said first basin, said first opening--;
Lines 11-17, “thereon toward said opening, and…connecting said hose to a water source” has been amended to -- a second opening defined by said rigid body in said bottom of said second basin, said second opening having a size sufficient to facilitate the planting of a plant therethrough, and said second basin being configured to direct water falling thereon toward said opening, and a channel defined by said bottom surface of said rigid body and passing between said first basin and said second basin; providing a dripper line; positioning said dripper line over soil; positioning said weed barrier over said soil with said dripper line positioned in said channel; and planting a plant in said soil through at least one of said first opening and said second opening of said weed barrier--.
In claim 59 (new):
Lines 1-7, “further comprising: providing a hose having…disposed in said hose channel” has been amended to -- wherein: said dripper line is a hose having a permeable outer wall --.
In claim 60 (new):
Lines 2-3, “a plurality of basins, said hose…adjacent pair said basins” has been amended to -- a plurality of pairs of basins --.
In claim 73 (new):
Lines 2-3, “providing a hose having a permeable...said hose over soil;” has been deleted;
Line 6, “hose” has been deleted;
Line 9, “said hose, with said hose disposed in said hose channels of” has been amended to -- said dripper line, with said dripper line disposed in said channels of--.
Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious a motivation to provide a method of using a weed barrier having the combination of method steps such as claimed in claims 57-75, and to modify the prior art to meet the claimed limitations would be an improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
	The prior arts Popa (US 3302323) and Kruer et al. (US 2003/0213171) teach a plant treatment system wherein the system includes plant covering members with fluid conduits.
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRINH T NGUYEN/Primary Examiner, Art Unit 3644